UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2055


JEROLD M. MCELVAINE,

                Petitioner,

          v.

TRADESMAN   INTERNATIONAL    INCORPORATED;   NEW   HAMPSHIRE
INSURANCE COMPANY; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(10-0486; 10-0486A)


Submitted:   March 29, 2012                  Decided:   April 9, 2012


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerold M. McElvaine, Petitioner Pro Se. Brian Aaron Richardson,
MCCANDLISH HOLTON, PC, Richmond, Virginia; Paul Leon Edenfield,
Mark   A.  Reinhalter,   UNITED  STATES  DEPARTMENT  OF  LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerold     M.   McElvaine       seeks   review   of    the     Benefits

Review Board’s decision and order affirming the administrative

law judge’s denial of longshore disability benefits pursuant to

33 U.S.C. §§ 901-950 (2006).        Our review of the record discloses

that the Board’s decision is based upon substantial evidence and

is without reversible error.            Accordingly, we deny the petition

for review for the reasons stated by the Board.                     McElvaine v.

Tradesman Int’l Inc., Nos. 10-0486; 10-0486A (B.R.B. Apr. 20,

2011).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented     in    the    materials

before   the   Court    and   argument      would   not    aid    the    decisional

process.

                                                                  PETITION DENIED




                                        2